FILED
                             NOT FOR PUBLICATION                            OCT 7 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RUFUS CATCHINGS,                                 No. 12-17116

                Plaintiff - Appellant,           D.C. No. 3:10-cv-00625-THE

  v.
                                                 MEMORANDUM**
SALLY JEWELL,* in her official capacity
as Secretary of the Interior; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Northern District of California
                    Thelton E. Henderson, District Judge, Presiding

                           Submitted September 23, 2014***

Before:         W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Rufus Catchings appeals pro se from a magistrate judge’s order requiring

him to execute a settlement agreement in his Title VII action alleging racial

          *
             Sally Jewell has been substituted for her predecessor, Ken Salazar, as
Secretary of the Interior under Fed. R. App. P. 43(c)(2).

          ** This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discrimination. We dismiss the appeal and vacate the district court’s 2012 order.

      Pursuant to a settlement agreement, the district court entered a final order

dismissing the action with prejudice in 2011, and did not retain jurisdiction. The

district court, therefore, lacked subject matter jurisdiction to issue a magistrate

judge order enforcing the settlement in 2012. See Arizonans for Official English v.

Arizona, 520 U.S. 43, 73 (1997) (this court has an obligation to inquire into its

subject matter jurisdiction and that of the lower court); Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 381-82 (1994) (concluding that the district court

lacked subject matter jurisdiction over a motion to enforce settlement following

entry of a stipulated dismissal with prejudice where there was no provision in the

settlement agreement retaining jurisdiction, and the settlement agreement was not

incorporated into the order dismissing with prejudice).

      The notice of appeal is untimely as to the district court’s 2011 order

dismissing the case with prejudice based on the parties’ settlement. Fed. R. App.

P. 4(a)(1)(B)(iii) (“The notice of appeal may be filed by any party within 60 days

after entry of the judgment or order appealed from if one of the parties is . . . a

United States officer or employee sued in an official capacity[.]”); Fed. R. App. P.

4(a)(7)(A)(ii) (where a separate judgment is required but not entered, judgment is

deemed entered 150 days after entry of the final order that the party seeks to


                                            2                                    12-17116
appeal); Browder v. Dir., Dep’t. of Corr. of Ill., 434 U.S. 257, 264 (1978) (timely

filing of a notice of appeal in a civil case is mandatory and jurisdictional).

         Accordingly, we dismiss the appeal and vacate the district court’s 2012

order.

         APPEAL DISMISSED; District Court Order VACATED.




                                            3                                    12-17116